Citation Nr: 1101661	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  08-02 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for an infertility 
disability, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to May 1991 
with service in the Southwest Asia Theater of Operations from 
January 1991 to April 1991.  He has additional service in the 
U.S. Marine Corps Reserve from July 1988 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The Veteran testified at a Travel Board hearing before the 
undersigned in June 2010.  A transcript of the hearing is 
associated with the claims folder.  The Veteran submitted 
additional evidence at the hearing and waived consideration in 
the first instance by the agency of original jurisdiction (AOJ).  
Accordingly, the evidence will be considered by the Board in its 
appellate review.

The record was kept open for 60 days after the hearing to allow 
the Veteran to submit additional evidence and/or argument in 
support of his claim.  The Veteran did not submit anything 
further in regard to his current appeal.

The Board notes that the Veteran did submit a statement, medical 
records, and a treatise article after the last supplemental 
statement of the case was issued in regard to the issue on appeal 
in November 2009.  However, the statement, records, and article 
are not pertinent to the issue on appeal and do not require a 
waiver or consideration by the AOJ in the first instance.  

The issue of entitlement to service connection for an infertility 
disability, to include as due to an undiagnosed illness, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran was denied service connection for an infertility 
disability in April 2003.  He failed to perfect an appeal and the 
decision became final.

2.  The evidence received since the April 2003 rating decision is 
new, and it raises a reasonable possibility of substantiating the 
underlying claim for service connection for an infertility 
disability.


CONCLUSIONS OF LAW

1.  The April 2003 denial of service connection for an 
infertility disability is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

2.  The evidence received since the April 2003 rating decision is 
new and material, and the claim for service connection for an 
infertility disability is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veteran was previously denied 
entitlement to service connection for an infertility disability 
by way of a rating decision dated in April 2003.  Notice of the 
rating action was provided that same month.  The Veteran did not 
appeal the decision and it became final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).  As a 
result, service connection for an infertility disability may now 
be considered on the merits only if new and material evidence has 
been received since the time of the last final denial.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010); Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. 
App. 273 (1996).

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO may 
have determined in that regard is irrelevant.  Id.  Further 
analysis, beyond consideration of whether the evidence received 
is new and material, is neither required nor permitted.  Id. at 
1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not of record at the time of the last final disallowance of 
the claim.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  Finally, new and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.

The new and material evidence does not have to be sufficient to 
grant the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) 
(New evidence would raise a reasonable possibility of 
substantiating the claim if when considered with the old evidence 
it would at least trigger the Secretary's duty to assist by 
provided a medical opinion.)  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the April 2003 rating 
decision consisted of the Veteran's application, dated in 
December 2002, his service treatment records (STRs), copies of a 
separation agreement and divorce decree for the Veteran's first 
marriage and a copy of his certificate of marriage for his 
current marriage, VA treatment records for the period from 
January 2001 to November 2001, private treatment records for the 
period from May 2000 to August 2002, VA examination report dated 
in February 2003.  

The Veteran submitted a claim seeking service connection for, 
inter alia, inability to conceive children in December 2002.  He 
reported his marriage to M.B. from August 1995 to February 1997.  
He provided evidence of his divorce from M.B. as well as evidence 
of his current marriage to C.B. in March 1998.  The separation 
agreement and divorce decree do not refer to any children as a 
result of the marriage between the Veteran and M.B.

The VA treatment records do not provide any evidence of treatment 
or evaluation of the Veteran's claimed infertility.  An entry 
from June 2001 noted that he gave a history of being married for 
3 1/2 years and had infertility.  The entry noted that the Veteran 
said he had an extensive evaluation for his infertility.

The private treatment records were unrelated to the infertility 
issue.  

The Veteran was afforded a VA general medical examination in 
February 2003.  The Veteran reported exposure to a number of 
elements during his service in Southwest Asia.  In regard to his 
infertility, he said he noted in 1999 that he was unable to have 
children and requested an evaluation.  He reported to the 
examiner that he was diagnosed with infertility.  No tests were 
conducted in regard to the infertility issue and the examiner 
listed infertility as a diagnosis without further comment.

The Veteran's claim was denied in April 2003.  The RO held that 
infertility was not incurred in, or caused by service.  The RO 
further determined that infertility in itself was not a chronic 
disability and that it was not the same as sterility.  

The Veteran did disagree with the rating decision in June 2003 
and was issued a statement of the case in July 2004.  However, he 
did not perfect a timely appeal and the April 2003 rating 
decision became final.  

The Veteran sought to reopen his claim in March 2005.  Evidence 
added to the record since the April 2003 rating decision consists 
of a significant amount of private medical records from a number 
of providers, covering a period from January 1991 to January 
2009, VA treatment records for the period from August 1995 to 
June 2010, multiple internet articles relating to exposures of 
veterans in the Persian Gulf and the development of different 
medical conditions, to include infertility, e-mailed articles 
regarding exposures of veterans in the Persian Gulf, records from 
ART Program of Alabama and K. L. Honea, M.D., dated from January 
2001 to May 2003, VA examination reports dated in April 2004 and 
January 2009, letter from A. J. Harper, M.D., dated in March 
2005, evidence of the Veteran's adoption of a child received in 
2008, statements from the Veteran, and a transcript of testimony 
at a Travel Board in June 2010.

Nearly all of the evidence is new to the record with the 
exception of several duplicate private and VA treatment records.

The private medical records, with the exception of those from Dr. 
Honea, are not material to the issue on appeal.  They relate to 
other claims raised by the Veteran.  The VA treatment records 
also are not material in that they contain no evidence of 
treatment or evaluation for the Veteran's claim fertility.  The 
records contain several entries noting the Veteran's report of 
fertility evaluation but contain no comments or findings relative 
to a diagnosis or etiology.  The April 2004 VA examination report 
was in regard to the Veteran's service-connected posttraumatic 
stress disorder (PTSD).  The examination in January 2009 was in 
regard to the Veteran's service-connected irritable bowel 
syndrome disability.  Neither report provided any pertinent 
evidence nor are they not material.

The records from Dr. Honea are material.  They document testing 
done to evaluate the Veteran's fertility.  There were no records 
addressing whether his wife was infertile or had any type of 
reproductive problems.  There are no clinical notes or summaries 
of the tests.  Test results from January 2001 were said to show 
possibly impaired fertility.  A second test in December 2001 was 
said to show the results were consistent with pregnancy proven 
donor.  The Veteran was tested again in August 2002 and the raw 
data is presented but there is no interpretation included.  A 
final report, dated in May 2003, indicated it was a Sperm 
Chromatin Structure Assay.  The report stated that there was an 
excellent fertility potential.  

The letter from Dr. Harper is material to the issue on appeal.  
He said the Veteran and his wife were his patients.  He said they 
had experienced seven years of unexplained primary infertility 
and had two unsuccessful attempts at in vitro fertilization.  He 
said their infertility evaluation had been exhaustive, to include 
work-ups with Dr. Honea in 2003 and at his facility in 2004.  He 
said it was unusual for two healthy individuals in their peak 
reproductive years to experience such severe subfertility that 
had been refractory to the most advanced treatment available.  
Dr. Harper added that, given the Veteran's known exposure to 
environmental toxicants during his service in the Gulf war, he 
was concerned that this exposure could be an underlying cause or 
contributor to the couple's subfertility.  

The Veteran's notice of disagreement (NOD) with his original 
denial was received in June 2003.  At that time he maintained 
that he knew he was fertile prior to his service in the Persian 
Gulf as a previous girlfriend had become pregnant during their 
relationship.  

He submitted his current NOD in July 2006, along with 8 separate 
articles in support of his claim.  The articles were from a 
variety of sources and related to pregnancy and infertility 
issues in Gulf War veterans.  

The Veteran testified at his hearing in June 2010.  He testified 
regarding his evaluations by Dr. Honea and Dr. Harper.  He 
referenced the several articles he had submitted that addressed 
reproductive issues with Gulf War veterans, to include 
infertility.  He also testified that his ex-wife remarried and 
was able to have three children but they had tried together and 
were not able to have a child.

The Board finds that new and material evidence has been received 
to reopen the Veteran's claim for service connection for an 
infertility disability.  The records from Dr. Honea, although 
conflicting over time, do show some problems with fertility.  Dr. 
Harper has stated that the Veteran and his wife have not been 
successful in her getting pregnant, to include in vitro 
fertilization.  The Veteran has submitted generic articles that 
do discuss problems of Gulf War veterans in their ability to have 
children.  Taken as a whole, the evidence does raise a reasonable 
possibility of substantiating the underlying claim for service 
connection.  The Veteran's claim for service connection for an 
infertility disability is reopened.


ORDER

New and material sufficient to reopen a claim for service 
connection for an infertility disability, to include as due to an 
undiagnosed illness, having been received, the appeal is granted 
to this extent.


REMAND


The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may be 
granted for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States Court 
of Appeals for Veterans Claims (Court) or the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), lay 
observation is competent.  

Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post-service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran had active service from December 1990 to May 1991.  
He had additional service in the Marine Corps Reserve from July 
1988 to August 1994 and his DD 214 reflects an additional period 
of active duty of approximately 4 months.  He has alleged that 
his claim disability is related to his period of active duty 
while serving in the Southwest Asia Theater of Operations.  
However, all possible avenues of service connection must be 
addressed.  

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 2002) 
as "a person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  The term "active military, 
naval, or air service" includes active duty, and "any period of 
active duty for training during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled or 
died from an injury incurred or aggravated in line of duty."  38 
U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2010); see 
Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991); see also 
McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson v. Brown, 
7 Vet. App. 466, 469-70, for the proposition that, "if a claim 
relates to period of [ACDUTRA], a disability must have manifested 
itself during that period; otherwise, the period does not qualify 
as active military service and claimant does not achieve veteran 
status for purposes of that claim.").  

Active duty for training (ACDUTRA) is defined, in part, as "full-
time duty in the Armed Forces performed by Reserves for training 
purposes."  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) 
(2010).  The term INACDUTRA is defined, in part, as duty, other 
than full-time duty, under sections 316, 502, 503, 504, or 505 of 
title 32 [U. S. Code] or the prior corresponding provisions of 
law.  38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) 
(2010).

The Board notes that the Veteran was awarded the Combat Action 
Ribbon for his service.  This is reflected by way of an 
authorizing letter contained in his STRs.  In that case, if an 
injury or disease is alleged to have been incurred or aggravated 
in combat, such incurrence or aggravation may be shown by 
satisfactory lay evidence, consistent with the circumstances, 
conditions, or hardships of combat, even if there is no official 
record of the incident.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2010).  "Satisfactory evidence" is credible 
evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  Such 
evidence may be rebutted only by clear and convincing evidence to 
the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Section 1154(b) allows combat veterans, in certain circumstances, 
to use lay evidence to establish the incurrence of a disease or 
injury in service.  "However, the provisions of section 1154(b) 
do not provide a substitute for medical-nexus evidence. . ."  
Clyburn v. West, 12 Vet. App. 296, 303 (1999).  Section 1154(b) 
serves only to relax the evidentiary burden to establish 
incurrence of a disease or injury in service.  Id.

The Veteran has alleged exposure to various elements as a result 
of his participation in combat.  The above guidance must be 
considered in evaluating his claim.

The RO also adjudicated the Veteran's claim as possible due to an 
undiagnosed illness.  The Board notes that the applicable 
regulation, 38 C.F.R. § 3.317, underwent an extensive revision in 
September 2010.  The change was effective September 29, 2010, and 
applied to all applications for benefits pending before VA on or 
received by VA on or after September 29, 2010.  See 75 Fed. Reg. 
59,968-59,972 (Sept. 29, 2010).  The change is applicable in this 
case.  On remand, the RO should apply the change in regulation to 
the Veteran's claim

The Veteran submitted a statement prior to his hearing wherein he 
said he and his wife had undergone evaluation and treatment for 
infertility from 1998 to 2006.  He listed only Dr. Honea and Dr. 
Harper as sources of the evaluation and treatment.  The only 
evidence from Dr. Honea dates from 2001 to 2003 and the only 
evidence from Dr. Harper is a letter from March 2005.  

The Veteran has made a number of statements wherein he asserts 
that he has been diagnosed as being infertile.  However, the 
objective evidence of record does not generally support his 
statements.  The records from Dr. Honea listed the results of one 
test as showing possibly impaired fertility in January 2001 but 
the last test was interpreted to show excellent fertility 
potential in May 2003.  Moreover, no written assessments of the 
Veteran's evaluations were included in the records.  Those 
additional records should be sought on remand. 

The Veteran is advised that his statements as to what his 
physician told him are not likely to be sufficient in 
substantiating his claim if there is direct, contradictory 
objective medical evidence of record.  The May 2003 report from 
Dr. Honea is an example of how an objective record contradicts 
the Veteran's statement of being found to be infertile by his 
evaluations with Dr. Honea.

In regard to Dr. Harper, his records should also be obtained.  He 
provided a broad statement that was interpreted in the light most 
favorable to the Veteran to reopen the claim.  However, the 
letter states that the Veteran and his wife have experienced 
unexplained primary infertility.  Further, he said the Veteran's 
exposure to environmental toxicants during service could be an 
underlying cause or contributor to the couple's infertility.  In 
short, Dr. Harper did not make a direct statement that the 
Veteran is infertile.  On remand, the records from Dr. Harper 
should be obtained and the Veteran provided an opportunity to 
obtain a second opinion from Dr. Harper that provides a 
declaratory statement in regard to the Veteran's claimed 
infertility.

Finally, the Board notes that the RO has stated that the 
Veteran's infertility is not considered a chronic disability.  
The Board does not agree.  It is true that the VA Schedule for 
Rating Disabilities, particularly that section that relates to 
disabilities involving the genitourinary system for males, does 
not contain a specific diagnostic code that address infertility.  
See 38 C.F.R. § 4.115b (2010).  However, the rating schedule also 
does not provide a diagnostic code for erectile dysfunction, yet 
this disability is routinely granted service connection at a 
noncompensable level and special monthly compensation (SMC) 
provided for loss of use of a creative organ.  Further, a review 
of the M21-1R, Part IV, Subpart ii, 2.H.39.c. discusses payment 
of SMC for loss of use of a creative organ and provides some 
examples.  In particular conditions of the reproductive tract are 
addressed as well as erectile dysfunction.  Thus, it is clear 
that, although no diagnostic code may address infertility 
directly, service connection can be established for the 
disability if warranted.  See 38 C.F.R. § 4.20 (2010) (Use of 
analogous diagnostic codes in rating disabilities.)

The Veteran must be advised of the importance of reporting to any 
scheduled VA examinations and of the possible adverse 
consequences, to include the denial of his claim, of failing to 
so report.  See 38 C.F.R. § 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, VA 
and private, who may possess additional 
records pertinent to his claim.  The AOJ 
should attempt to obtain and associate with 
the claims folder any medical records 
identified by the Veteran that are not 
already of record.  

The Veteran should also be specifically 
asked to provide the records, or authorize 
the RO to obtain the records from Dr. Honea 
and Dr. Harper.  The records should include 
written evaluations, history and physicals, 
summaries and other similar records and not 
be limited to test results unless those are 
certified as the only records available.  

2.  The Veteran should be contacted and 
informed that he may submit a second 
opinion from Dr. Harper that directly 
addresses whether the Veteran is infertile.  
The opinion should also address etiology of 
the infertility if that is Dr. Harper's 
opinion.

3.  Upon completion of the above, the 
Veteran should be afforded a VA examination 
with a physician with appropriate 
experience to evaluate this claim.  The 
claims folder and copy of this remand must 
be provided to the examiner for review in 
conjunction with the examination.  The 
examiner should note that the claims folder 
and remand were reviewed in the examination 
report.

The examiner is requested to provide an 
opinion as to whether the evidence of 
record establishes that the Veteran is 
infertile.  

If the determination is that the Veteran is 
infertile, the examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that the Veteran's 
infertility disability had its onset during 
service, based on all of the pertinent VA 
and private medical evidence in the claims 
folder.

A complete rationale for any opinion 
expressed must be provided.

If the examiner is unable to provide the 
requested opinion without resorting to 
speculation, the examiner must provide an 
explanation for the basis of that 
determination.  See Jones v. Shinseki, 23 
Vet. App. 382, 390 (2010).  The Court 
stated in Jones that the phrase "without 
resort to speculation" (emphasis in 
original) should reflect the limitations of 
knowledge in the medical community at large 
and not those of a particular examiner.  
Jones, Id. at 390.

4.  The RO must ensure that the medical 
examination report and opinions comply with 
this remand and the questions presented in 
the request.  If the report is 
insufficient, it must be returned to the 
examiner for necessary corrective action, 
as appropriate.

5.  After undertaking any other development 
deemed appropriate the RO should re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, the Veteran, 
and his representative, should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the Board 
for further review.

Thereafter, the case should be returned to the Board for further 
appellate review.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the AOJ.  The Veteran has the 
right to submit additional evidence and argument on the matter 
the Board has remanded to the AOJ.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


